Order filed April 3, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00215-CV
                                   ____________

          IN THE INTEREST OF S.L.M. AND A.D.M., CHILDREN


                    On Appeal from the 306th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CP-0012

                                    ORDER

      The notice of appeal in this case was filed March 10, 2014. The clerk’s
record was filed March 20, 2014. To date, the filing fee has not been paid. The trial
court has notified this court that appellant is not indigent. See Tex. R. App. P.
20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee to the clerk of this court on or
before April 8, 2014. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                       PER CURIAM